FILED
                            NOT FOR PUBLICATION                             MAY 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARCUS L. HARRISON,                              No. 14-15022

               Plaintiff - Appellant,            D.C. No. 3:09-cv-04665-SI

 v.
                                                 MEMORANDUM*
D. MILLIGAN; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Marcus L. Harrison, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendants violated his First Amendment rights when they confiscated his mail.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

       The district court properly granted summary judgment because Harrison

failed to raise a genuine dispute of material fact as to whether defendants’

confiscation of his incoming mail was not reasonably related to the prison’s

legitimate penological interest in prison safety, and as to whether defendants’

confiscation of his outgoing mail did not further a substantial governmental interest

in prison safety. See Thornburgh v. Abbott, 490 U.S. 401, 413 (1989) (setting forth

factors for evaluating a First Amendment claim relating to the regulation of

incoming mail); Procunier v. Martinez, 416 U.S. 396, 413-14 (1974) (setting forth

factors for evaluating a First Amendment claim relating to the regulation of

outgoing mail), overruled on other grounds by Thornburgh, 490 U.S. 401; see also

Beard v. Banks, 548 U.S. 521, 528-30 (2006) (courts should accord “deference to

the views of prison authorities”).

       Harrison’s request for appointment of counsel, as set forth in his opening

brief, is denied.

       We do not address matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

       AFFIRMED.


                                          2                                       14-15022